Affirmed and Memorandum Opinion filed March 17, 2015.




                                            In The

                        Fourteenth Court of Appeals

                                   NO. 14-14-00066-CR

                      JOSHUA LONNEL JOHNSON, Appellant

                                               V.
                           THE STATE OF TEXAS, Appellee

                        On Appeal from the 56th District Court
                              Galveston County, Texas
                         Trial Court Cause No. 13-CR-1249

                    MEMORANDUM                          OPINION

      A jury convicted appellant Joshua Lonnel Johnson of possession with intent
to deliver a controlled substance. Appellant entered a plea of true to one
enhancement paragraph and the jury sentenced him to confinement for 25 years in
the Institutional Division of the Texas Department of Criminal Justice. In two
issues on appeal, appellant claims the trial court erred in overruling his Batson1
challenge to two venirepersons. We affirm.


      1
          Batson v. Kentucky, 476 U.S. 79, 106 S. Ct. 1712, 90 L. Ed. 2d 69 (1986).
      Generally, a Batson challenge gives rise to a three-step process: (1) the
defendant must make a prima facie case that a venire member was peremptorily
excluded on the basis of race; (2) the State must proffer race-neutral reasons for the
peremptory strike; and (3) the defendant has the opportunity to rebut the State’s
explanations. Jasper v. State, 61 S.W.3d 413, 421 (Tex. Crim. App. 2001). “The
burden of persuasion remains with the defendant to prove purposeful
discrimination.” Id.   If the State offers a race-neutral explanation before any
inquiry on the prima facie case, as occurred in this case, the issue of a prima facie
case is moot. Johnson v. State, 68 S.W.3d 644, 649 (Tex. Crim. App. 2002).
“Unless a discriminatory intent is inherent in the prosecutor’s explanation, the
reason offered will be deemed race neutral.” Purkett v. Elem, 514 U.S. 765, 768,
115 S. Ct. 1769, 131 L. Ed. 2d 834 (1995); see also Guzman v. State, 85 S.W.3d 242,
246 (Tex. Crim. App. 2002).

      The record reflects the following occurred:

      THE COURT: . . . Any objections to the Jury, on behalf of
      Defendant?
      [Defense Counsel]: Yes, we do have an objection, Your Honor. We
      would like to raise a Batson v. Kentucky challenge.
      THE COURT: On who?
      [Defense Counsel]: On two jurors that the State struck. That would be
      Juror No. 1, [N.C.], and Juror 4, [J.P.]. We ask the State give a reason
      for striking them. They are African American jurors -- the Defendant
      in this case is an African American -- and ask the State to state on the
      record the reason why these individuals were struck.
      THE COURT: No. 1, correct?
      [Defense Counsel]: No. 1 and No. 4.
      [The State]: Judge, No. 1 had a lot of questions about possession on
      two of the State’s questions about a hypothetical possession. He said,
      “I don’t know what possession is.” So the reason for cause was he
      wouldn’t be able to follow the possession law.
                                          2
       And then he also said that he thought drugs should be illegal [sic2] and
       he didn’t have an opinion on the war on drugs and he also said that
       prison was more for rehabilitation and not punishment.
       THE COURT: Okay. Your motion on No. 1 is denied. You say No. 4,
       also, right?
       [Defense Counsel]: Yes, Your Honor.
       THE COURT: No. 4?
       [The State]: No. 4 initially said he couldn’t follow the range of
       punishment. He also said your car is not in your possession even if
       you had the keys. He thinks drugs should be legal, and he has drug
       issues in his family.
       THE COURT: Anything else, [Defense Counsel]?
       [Defense Counsel]: No, Your Honor.
       THE COURT: Okay. I will deny your motion on No. 4. . . .


       The State’s explanations do not reflect an inherently discriminatory intent
and appellant did not attempt to rebut the State’s reasons. Accordingly, the trial
court’s finding that the State’s explanations were race-neutral is supported by the
record and is not clearly erroneous. See Simpson v. State, 119 S.W.3d 262, 268
(Tex. Crim. App. 2003); Mathis v. State, 67 S.W.3d 918, 924-25 (Tex. Crim. App.
2002). Appellant’s issues are overruled and the judgment of the trial court is
affirmed.


                                              /s/       Marc W. Brown
                                                        Justice


Panel consists of Justices Jamison, Busby, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).

       2
         Although the State said “illegal” in its explanation, the record of voir dire reflects that
juror No. 1 indicated a belief that there are some illegal drugs in Texas that should be legalized.

                                                    3